


EXHIBIT 10.2






























SPRING MATURITY CREDIT AGREEMENT


Dated as of March 26, 2009


Among


TENNESSEE VALLEY AUTHORITY,
as the Borrower




BANK OF AMERICA, N.A.,
as Administrative Agent




BANK OF AMERICA, N.A.,
as a Lender


and


THE OTHER LENDERS PARTY HERETO































 
 

--------------------------------------------------------------------------------

 


Table of Contents
   
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
1.01               Defined Terms
1
1.02               Other Interpretive Provisions
15
1.03               Accounting Terms
15
1.04               Times of Day
16
1.05               Letter of Credit Amounts
16
ARTICLE II  THE COMMITMENTS AND LOANS
16
2.01               Loans
16
2.02               Borrowings; Conversions and Continuations of Loans
16
2.03               Letter of Credit
18
2.04               Prepayments
25
2.05               Termination or Reduction of Aggregate Commitments;
Availability
26
2.06               Repayment of Loans
27
2.07               Interest
27
2.08               Commitment Fee
27
2.09               Computation of Interest and Fees
28
2.10               Evidence of Debt
28
2.11               Payments Generally; Administrative Agent’s Clawback
29
2.12               Sharing of Payments by Lenders
30
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
31
3.01               Taxes
31
3.02               Illegality
33
3.03               Inability to Determine Rates
33
3.04               Increased Costs
34
3.05               Compensation for Losses
35
3.06               Mitigation Obligations; Replacement of Lenders
35
3.07               Survival
36
ARTICLE IV  CONDITIONS PRECENDENT TO LOANS
36
4.01               Conditions to Closing
36
4.02               Conditions to all Credit Extensions
37
ARTICLE V  REPRESENTATIONS AND WARRANTIES
38
5.01               Existence; Qualification and Power
38
5.02               Authorization; No Contravention
38
5.03               Governmental Authorization; Other Consents
38
5.04               Binding Effect
38
5.05               Financial Statements; No Material Adverse Effect
38
5.06               Litigation
39
5.07               No Default
39
5.08               Ownership of Property; Liens
39
5.09               Environmental Compliance
39
5.10               Payment of Governmental Charges
40
5.11               ERISA Compliance
40
5.12               Margin Regulations; Investment Company Act; Public Utility
Holding Company Act
41
5.13               Disclosure
41
5.14               Compliance with Laws
41


 

--------------------------------------------------------------------------------

 
 


ARTICLE VI  AFFIRMATIVE COVENANTS
41
6.01               Financial Statements
42
6.02               Certificates; Other Information
42
6.03               Notices
43
6.04               Payment of Obligations
43
6.05               Preservation of Existence; Etc.
44
6.06               Maintenance of Properties
44
6.07               Maintenance of Insurance
44
6.08               Compliance with Laws
44
6.09               Books and Records
44
6.10               Inspection Rights
45
6.11               Use of Proceeds
45
ARTICLE VII  NEGATIVE COVENANTS
45
7.01               Liens
45
7.02               Indebtedness
45
7.03               Fundamental Changes; Subsidiaries
45
7.04               Change in Nature of Business
46
7.05               Use of Proceeds
46
ARTICLES VIII  EVENTS OF DEFAULT AND REMEDIES
46
8.01               Events of Default
46
8.02               Remedies Upon Event of Default
48
8.03               Application of Funds
49
ARTICLE IX  ADMINISTRATIVE AGENT
49
9.01               Appointment and Authority
49
9.02               Rights and Obligations as a Lender
50
9.03               Exculpatory Provisions
50
9.04               Reliance by Administrative Agent
51
9.05               Delegation of Duties
51
9.06               Resignation of Administrative Agent
51
9.07               Non-Reliance on Administrative Agent and Other Lenders
52
9.08               No Other Duties; Etc.
52
9.09               Administrative Agent May File Proofs of Claim
53
ARTICLES X  MISCELLANEOUS
53
10.01             Amendments; Etc.
55
10.02                      Notices and Other Communications; Facsimile Copies
56
10.03                      No Waiver; Cumulative Remedies
56
10.04                      Expenses; Indemnity; and Damage Waiver
56
10.05                      Payments Set Aside
58
10.06                      Successors and Assigns
58
10.07                      Treatment of Certain Information; Confidentiality
61
10.08                      Set-off
62
10.09                      Interest Rate Limitation
62
10.10                      Counterparts; Integration; Effectiveness
62
10.11                      Survival of Representations and Warranties
63
10.12                      Severability
63
10.13                      Replacement of Lenders
63
10.14                      Termination of Existing Spring Maturity Credit
Facility
64
10.15                      Governing Law; Jurisdiction; Etc.
64
10.16                      Waiver of Right to Trial by Jury
65
10.17                      USA PATRIOT Act Notice
65
10.18                      Statement of Borrower regarding the Bankruptcy Code
of the United States
65
10.19                      No Advisory or Fiduciary Responsibility
65
10.20                      TVA Related Provisions
66



 

--------------------------------------------------------------------------------

 

EXHIBITS
   
2.02           Form of Loan Notice
              
2.10           Form of Note
 
10.07         Form of Assignment and Assumption
 
10.20         Certification for Contracts, Grants, Loans, and Cooperative
Agreements
 



 
 
 

--------------------------------------------------------------------------------

 

SPRING MATURITY CREDIT AGREEMENT


This SPRING MATURITY CREDIT AGREEMENT is entered into as of March 26, 2009 among
TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency and instrumentality
of the United States of America (the “Borrower”), the Lenders (defined herein)
and BANK OF AMERICA, N.A., as a Lender and as Administrative Agent.


The Borrower has requested that the Lenders provide $1.25 billion in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01                      Defined Terms.


    As used in this Agreement, the following terms shall have the meanings set
forth below:


    “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.


    “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02 or such other
address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.


    “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.


    “Affiliate” means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control
with the Person specified.


    “Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders.  The initial amount of the Aggregate Commitments in effect on the
Closing Date is ONE
BILLION TWO HUNDRED FIFTY MILLION DOLLARS ($1,250,000,000).


    “Agreement” means this Spring Maturity Credit Agreement.


    “Annual Financial Statements” means the balance sheet of the Borrower as of
the end of the fiscal year ended September 30, 2008, and the related statements
of income and cash flows
for such fiscal year.


    “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such
Lender’s Commitment at such time; provided that if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. 
The    initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on

 
 
1

--------------------------------------------------------------------------------

 

    
    Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.


    “Applicable Rate” means, for any day, the percentages per annum set forth on
Schedule 1.01 based upon the S&P Debt Rating and the Moody’s Debt Rating then in
effect. The
Applicable Rate shall be determined by the Administrative Agent based on the
lower of the S&P Debt Rating and Moody’s Debt Rating then in effect.  Each
change in the Applicable Rate
shall be effective on and as of the date of such change and shall be applicable
to all existing Credit Extensions and to any new Credit Extensions made on and
after the date thereof.


    “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages
a Lender.


    “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by
Section 10.06(b)), and accepted  by the Administrative Agent, in substantially
the form of Exhibit 10.07 or any other form approved by the Administrative Agent
and the Borrower.


    “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant
to Section 2.05, and (c) the date of termination of the commitment of each
Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to
Section 8.02.


    “Bank of America” means Bank of America, N.A. and its successors.


    “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one and one-half of one percent
(1.5%), (b) the LIBOR Rate for an
Interest Period of 30 days plus one and one-half of one percent (1.5%) and (c)
the Prime Rate.


    “Base Rate Loan” means a Loan that bears interest based on the Base Rate.


    “Borrower” has the meaning specified in the introductory paragraph hereto.


    “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBOR Rate Loans, having the same Interest Period, made
by each of the
Lenders pursuant to Section 2.01.


    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state
where the Administrative Agent’s Office is located and, if such day relates to
any LIBOR Rate Loan, means any such day on which dealings in Dollar deposits are
conducted by and
between banks in the LIBOR market.


    “Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower  at such time.

 
 
2

--------------------------------------------------------------------------------

 



    “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any guideline or directive
by any Governmental Authority.
        

    “Closing Date” means the date hereof.


    “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 and purchase participations in L/C Obligations
pursuant to
Section 2.03(a) in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or
in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.


    “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person
is a party or by which it or any of its property is bound.


    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.  Without limiting the generality of the foregoing,
a Person shall be deemed to
 be Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the
election of directors, managing general partners or the equivalent.


    “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.


    “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the
rights of creditors generally.


    “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.


    “Default Rate” means (a) with respect to any Loan, the interest rate
(including any Applicable Rate and any applicable Liquidity Premium) otherwise
applicable to such Loan plus two
percent (2%) per annum, (b) with respect to the Letter of Credit Fees, a rate
equal to the sum of (i) the Applicable Rate plus (ii) two percent (2%) per
annum, and (c) with respect to any other
Obligation, an interest rate equal to the sum of (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum, in each case
to the fullest extent permitted by applicable Laws.


    “Defaulting Lender” means any Lender that (a) has failed to fund any portion
of the Loans or participations in L/C Obligations required to be funded by it
hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a

 
 
3

--------------------------------------------------------------------------------

 

      bankruptcy or insolvency proceeding.


    “Dollar” and “$” mean lawful money of the United States.


    “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative
Agent, (ii) the L/C Issuer and (iii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include (i)
the Borrower or any of the Borrower’s Affiliates or (ii) without the consent of
the Borrower, any Person
that is primarily in the business of producing or transmitting electricity.


    “Environmental Laws” means to the extent relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
sewer systems:  any and all applicable federal, state, local and foreign
statutes, laws, regulations,
ordinances, rules or judgments; any and all applicable administrative  orders,
decrees, permits, concessions, grants, franchises, licenses or agreements made
with or issued by any
governmental authority; and any and all applicable governmental restrictions.


    “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the
Borrower directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


    “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal
Revenue Code or, solely for purposes of Section 302 of ERISA and Section 412 of
the Internal Revenue Code, is treated as a single employer under Section 414 of
the Internal Revenue Code.


    “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of
ERISAduring a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee
to administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under

 
 
 
4

--------------------------------------------------------------------------------

 

    Section 4007 of  ERISA, upon the Borrower or any ERISA Affiliate.


    “Event of Default” has the meaning specified in Section 8.01.


    “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in
Law occurring after such Foreign Lender becomes a party hereto) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).


    “Existing Credit Agreement” has the meaning specified in Section 10.14.


    “Facilities” means, at any time, a collective reference to the facilities
and real properties owned, leased or operated by the Borrower.


    “Fall Maturity Credit Agreement” means the Fall Maturity Credit Agreement
dated as of the date hereof among the Borrower, the lenders identified therein
and Bank of America,
as Administrative Agent.


    “Fall Maturity Letter of Credit” has the meaning specified in Section
2.03(l)(i).
    

    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole
multiple of one-hundredth of one percent (1/100 of 1%)) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


    “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when
acting in the capacity of the L/C Issuer).  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 
 
5

--------------------------------------------------------------------------------

 



    “FRB” means the Board of Governors of the Federal Reserve System of the
United States.


    “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of
credit in the ordinary course of its business.


    “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, including, without limitation,
Financial Accounting Standards
Board Statement No. 71, Accounting for the Effects of Certain Types of
Regulation, consistently applied and as in effect from time to time.


    “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


    “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant
to any Environmental Law.


    “Honor Date” has the meaning set forth in Section 2.03(c).


    “Impacted Lender” means any Lender as to which (a) the L/C Issuer has a good
faith belief that such Lender has failed to fulfill its obligations under one or
more other syndicated
credit facilities or (b) any Person that controls such Lender has been deemed
insolvent or has become the subject of a bankruptcy or any other similar
proceeding.


    “Indemnified Taxes” means Taxes other than Excluded Taxes.


    “Indemnitees” has the meaning specified in Section 10.04(b).


    “Interest Payment Date” means (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any
Interest Period for a LIBOR Rate Loan exceeds one month, the respective dates
that fall every month after the beginning of such Interest Period shall also be
Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month and
the Maturity Date.


    “Interest Period” means, as to each LIBOR Rate Loan, the period commencing
on the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in its Loan Notice; provided that:

 
 
6

--------------------------------------------------------------------------------

 



    (i)           any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;


    (ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and


    (iii)           no Interest Period shall extend beyond the Maturity Date.


    “Interim Financial Statements” means the balance sheet of the Borrower as of
the end of the fiscal quarter ended December 31, 2008, and the related
statements of income and cash
flows for such fiscal year.


    “Internal Revenue Code” means the Internal Revenue Code of 1986.


    “IRS” means the United States Internal Revenue Service.


    “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance).


    “Issuer Documents” means, with respect to any Letter of Credit, the Letter
of Credit Application and any other document, agreement and instrument entered
into by the L/C Issuer and
the Borrower or in favor of the L/C Issuer and relating to such Letter of
Credit.


    “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and binding
administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all
applicable binding administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.


    “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.


    “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing
of Loans.


    “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof (including any
deemed issuance of a Letter of Credit pursuant to Section 2.03(l)).


    “L/C Exposure” means the sum of (a) the Outstanding Amount of all L/C
Obligations plus (b) the Outstanding Amount of all L/C Obligations under the
Fall Maturity Credit Agreement
(as used in this clause (b), the terms “Outstanding Amount” and “L/C
Obligations” shall have the meanings assigned to such terms in the Fall Maturity
Credit Agreement as in effect on the
date hereof).

 
 
7

--------------------------------------------------------------------------------

 



    “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit or any successor issuer of Letters of Credit.


    “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed
Amounts, including all  L/C Borrowings.  For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined
in accordance with Section 1.05.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be
deemed to be “outstanding” in the amount so remaining available to be drawn.


    “Lender” means each of Bank of America and the other Persons identified as a
“Lender” on the signature pages hereto and its successors and assigns and, as
the context requires.


    “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.


    “Letter of Credit” means any standby letter of credit issued hereunder.


    “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


    “Letter of Credit Fee” has the meaning specified in Section 2.03(i).


    “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Commitments and (b) $900 million.  The Letter of Credit Sublimit is
part of, and not in addition to,
the Aggregate Commitments.


    “Letter of Credit Transfer Notice” has the meaning specified in Section
2.03(l)(i).


    “LIBOR Base Rate” means, for any Interest Period with respect to a LIBOR
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “LIBOR Rate” for such Interest Period shall be the rate per
annum determined by the
Administrative Agent (and agreed to by the Borrower) to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of
America’s London Branch to major banks in the LIBOR market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such
Interest Period.

 
 
 
8

--------------------------------------------------------------------------------

 



    “LIBOR Rate” means, for any Interest Period with respect to any LIBOR Rate
Loan, a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained
by dividing (a) the LIBOR Base Rate for such LIBOR Rate Loan for such Interest
Period by (b) one (1) minus the LIBOR Reserve Percentage for such LIBOR Rate
Loan for such
Interest Period.


    “LIBOR Rate Loan” means a Loan that bears interest at a rate based on the
LIBOR Rate.


    “LIBOR Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on
such day,
whether or not applicable to any Lender, under regulations issued from time to
time by the FRB for determining the maximum reserve requirement (including any
emergency,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities”).  The LIBOR Rate
for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the  LIBOR Reserve Percentage.


    “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


    “Liquidity Premium” means, for any day, the following percentages per annum
based upon the Notice Period and the principal amount of any Borrowing, any
conversion of Loans
from one Type to the other and  any continuation of LIBOR Rate Loans:



   
Size of Borrowing, Conversion or Continuation
 
 
Notice Period
 

< $500 Million
   
> $500 Million but less than $1 Billion
   
> $1 Billion but less than $1.25 Billion
                     
Same Day
    0.05 %     0.05 %     0.10 %
One Day
    0.05 %     0.05 %     0.05 %
Two or More Days
    0.00 %     0.00 %     0.00 %



    The Liquidity Premium shall apply to each Borrowing, each conversion of
Loans from one Type to the other, and each continuation of LIBOR Rate Loans.  As
used herein, “Notice Period”
means the period equal to the number of Business Days notice that the Borrower
provides to the Administrative Agent pursuant to Section 2.02 prior to the date
of the applicable Borrowing,
conversion or continuation (any such notice provided after 1:00 pm on any
Business Day shall for purposes hereof be deemed to have been provided on the
immediately succeeding Business Day).  
If the Borrower fails to give a timely notice requesting a conversion or
continuation of an outstanding Loan and such Loan is converted to, or continued
as, a LIBOR Rate Loan with an Interest Period
of one month pursuant to Section 2.02, then, for purposes of the Liquidity
Premium, the Borrower shall be deemed to have given same day notice for such
conversion or continuation.


    “Loan” has the meaning specified in Section 2.01.

 
 
 
9

--------------------------------------------------------------------------------

 



    “Loan Documents” means this Agreement, each Note and each Issuer Document.


    “Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans,
in each case pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.


    “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition
(financial or otherwise) of the Borrower; (b) a material impairment of the
ability of the Borrower to perform its obligations under any Loan Document to
which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.  The parties agree
that a downgrade of the S&P Debt Rating
or the Moody’s Debt Rating shall not itself constitute a Material Adverse
Effect.


    “Maturity Date” means May 13, 2009.


    “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


    “Moody’s Debt Rating” means, at any time, the rating (if any) assigned to
the Borrower’s senior unsecured long term non-credit enhanced debt by Moody’s.


    “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.


    “Note” has the meaning specified in Section 2.10.


    “Nuclear Decommissioning Trust” means the Nuclear Decommissioning Trust
established by the Borrower to fund the future decommissioning of nuclear power
facilities operated
by the Borrower.


    “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document, whether
direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement
by or against the Borrower of any proceeding under any Debtor Relief Laws naming
the Borrower as the debtor in such proceeding, regardless of whether such
interest and fees are allowed
claims in such proceeding.


    “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.


    “Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments
or repayments of any Loans occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the
Borrower of Unreimbursed Amounts.

 
 
 
10

--------------------------------------------------------------------------------

 



    “Participant” has the meaning specified in Section 10.06(d).


    “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.


    “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA
and is sponsored or maintained by the Borrower or any ERISA Affiliate or to
which the Borrower or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.


    “Permitted Liens” means any of the following:


    (a)           Liens pursuant to any Loan Document;


    (b)            the pledge by the Borrower of Net Power Proceeds (as defined
under the Power Resolution) to secure bonds, notes and other evidences of
indebtedness issued
under the Power Resolution;


    (c)           Liens existing on the date hereof and listed on Schedule 7.01;


    (d)           Liens for taxes (other than Liens imposed under ERISA),
assessments or governmental charges or levies not yet due or which are being
contested in good faith and
by  appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


    (e)           Liens imposed under Law, including statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen and
suppliers, and Liens imposed
pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due
and payable, are unfiled and no other action has been taken to enforce the same
or are being contested in good faith by appropriate proceedings for which
adequate reserves
determined in accordance with GAAP have been established;


    (f)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, Pension Plan,
Nuclear Decommissioning
Trust and other social security legislation, other than any Lien imposed by
ERISA;


    (g)           deposits to secure the performance of bids, trade contracts
and leases (other than indebtedness), statutory obligations, surety bonds (other
than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;


    (h)           easements, rights-of-way, restrictions, licenses, permits and
other similar encumbrances affecting real property which, in the aggregate, do
not materially interfere
with the ordinary conduct of the Borrower’s power program;

 
 
 
11

--------------------------------------------------------------------------------

 



    (i)           Liens securing judgments for the payment of money (or appeal
or other surety bonds relating to such judgments) not in excess of the Threshold
Amount (except to
the extent covered by independent third-party insurance as to which the insurer
has acknowledged in writing its obligation to cover), unless any such judgment
remains
undischarged for a period of more than thirty consecutive days during which
execution is not effectively stayed;


    (j)           Liens securing Indebtedness incurred to provide funds for the
construction, acquisition, enlargement, improvement, replacement, operation and
maintenance of the
Borrower’s power system; provided that (i) such Liens do not at any time
encumber any Property other than (A) the Property financed by such indebtedness,
(B) supporting and
other related facilities, including without limitation, facilities that are
shared or used in common by multiple units or facilities and that are necessary
for or otherwise used in the
operation of the Property being financed and (C) other Property to the extent
such Liens would otherwise be Permitted Liens, (ii) the indebtedness secured
thereby does not exceed
the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within
one year after (A) the later of the completion of such construction or
commencement of full operation of such Property or (B) ninety (90) days from the
acquisition thereof,
as applicable;


    (k)           leases, subleases, licenses or easements involving real or
personal property, whether or not the economic equivalent of a sale, where the
Borrower obtains a
sublease, service contract or other arrangements giving the Borrower a right to
the output or use of related Property which is the subject of such lease,
sublease, license or
easement (“Lease Transactions”), and Liens granted in such leaseholds,
subleaseholds, licenses or easements in connection with such Lease Transactions;


    (l)           leases or subleases granted to others not interfering in any
material respect with the business of the Borrower;


    (m)         any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions)
relating to, leases permitted by this Agreement;


    (n)           Liens deemed to exist in connection with investments in
repurchase agreements;


    (o)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


    (p)           Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;


    (q)           Liens of sellers of goods to the Borrower arising under
Article 2 of the Uniform Commercial Code or similar provisions of applicable law
in the ordinary course of
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses;

 
 
 
12

--------------------------------------------------------------------------------

 



    (r)           Liens existing on Property at the time of the acquisition
thereof by the Borrower, provided that such Liens are not created in
contemplation of such acquisition;


    (s)           Liens in favor of the L/C Issuer on cash collateral securing
the obligations of a Defaulting Lender or an Impacted Lender to fund risk
participations in Letters of
Credit; and


    (t)           any renewals or extensions of any Liens permitted under (b),
(c), (j), or (l) above, provided that (i) any renewal or extension is limited to
the Property subject to such
Lien, (ii) the amount secured or benefited thereby is not increased, (iii) the
direct or any contingent obligor with respect to the Lien is not changed and
(iv) any renewal or extension
of any indebtedness secured or benefited thereby is permitted by Section 7.02.


    “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


    “Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section
412 of the Internal Revenue Code or Title IV of ERISA, any ERISA Affiliate.


    “Power Resolution” means the Basic Tennessee Valley Authority Power Bond
Resolution, as amended from time to time.


    “Prime Rate” means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by Bank of America as its “prime
rate.”  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of
business on the day specified in the public announcement of such change.


     “Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.


    “Register” has the meaning specified in Section 10.06(c).


    “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such
Person’s Affiliates.


    “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


    “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension,
a Letter of Credit Application or a Letter of Credit Transfer Notice, as
applicable.


    “Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and
 
 
 
13

--------------------------------------------------------------------------------

 

       participations therein or (b) Commitments have been terminated, the
outstanding Loans, L/C Obligations and participations therein.  The unfunded
Commitments of, and the outstanding
       Loans, L/C Obligations and participations therein held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.


    “Responsible Officer” means the Chief Financial Officer, the Treasurer, the
Senior Manager, Finance, or the Senior Manager, Treasury Management, of the
Borrower. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary action on the
part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.


    “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.


    “S&P Debt Rating” means, at any time, the rating (if any) assigned to the
Borrower’s senior unsecured long term non-credit enhanced debt by S&P.


    “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


    “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the
timebeneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person.


    “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority (other than
Other Taxes), including any interest, additions to tax or penalties applicable
thereto.


    “Threshold Amount” means $1 billion.


    “Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.


    “TVA Act” means the Tennessee Valley Authority Act of 1933, as amended.


    “Type” means, with respect to any Loan, its character as a Base Rate Loan or
a LIBOR Rate Loan.


    “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets,
determined in accordance with the assumptions used for funding that Pension Plan
pursuant to Section 412 of the Internal Revenue Code for the applicable plan
year.


    “United States” and “U.S.” mean the United States of America.


    “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


    “Voting Stock” means, with respect to any Person, capital stock or other
ownership and equity interests issued by such Person the holders of which are
ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening

 
 
 
14

--------------------------------------------------------------------------------

 

    of such a contingency.


1.02                      Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement,
instrument  or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified
(subject  to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending replacing or interpreting such law and any reference to any law or
regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean
 “to but excluding;” and the word “through” means “to and including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any
other Loan Document.


1.03                      Accounting Terms.


    (a)           Generally.  Except as otherwise specifically provided herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all
    financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied
    on a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Annual Financial Statements.


    (b)           Changes in GAAP.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the

 
 
 
15

--------------------------------------------------------------------------------

 
 
    Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve
    the original intent thereof in light of such change in GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue
    to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other
    documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after
    giving effect to such change in GAAP.


1.04                      Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as then applicable).


1.05                      Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated
amount is in effect at such time.


ARTICLE II


THE COMMITMENTS AND LOANS


2.01                      Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Loan”) to the Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing of
Loans, (a) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments and (b) the aggregate Outstanding Amount of Loans of any Lender plus
such Lender’s Applicable Percentage of the aggregate Outstanding Amount of L/C
Obligations shall not exceed such Lender’s Commitment.  Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01, prepay under Section 2.04, and
reborrow under this Section 2.01.  Loans may be Base Rate Loans or LIBOR Rate
Loans, as further provided herein.


2.02                      Borrowings, Conversions and Continuations of Loans.


    (a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBOR Rate Loans shall be made upon the
Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone by an individual
identifying himself or herself as a Responsible Officer.  Each such notice must
be received by the
Administrative Agent not later than 1:00 p.m. on the date of the requested
Borrowing, conversion or continuation.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer.  Each
Borrowing of, conversion

 
 
16

--------------------------------------------------------------------------------

 

         to or continuation of Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Loan
Notice (whether telephonic or written) shall
     specify  (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of LIBOR Rate Loans, (ii)
the requested date of the
         Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type
         of Loans to be borrowed or to which existing Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify
         a Type of a Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loan
shall be made as, converted to,
         or continued as, a LIBOR Rate Loan with an Interest Period of one
month.  Any such automatic conversion to a LIBOR Rate Loan with an Interest
Period of one month shall be
         effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan.  If the Borrower requests a Borrowing
of, conversion to, or
         continuation of  LIBOR Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


    (b)           Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to a LIBOR Rate
Loan with an Interest Period of one month as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by
the Administrative Agent either by (i) crediting the account of the Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date of a Borrowing of
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made
available to the Borrower as provided above.


    (c)           Except as otherwise provided herein, a LIBOR Rate Loan may be
continued or converted only on the last day of the Interest Period for such
LIBOR Rate Loan.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as LIBOR Rate Loans without the consent of the Required Lenders, and the
Required Lenders
 may demand that any or all of the then outstanding LIBOR Rate Loans be
converted immediately to Base Rate Loans.


    (d)           The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBOR
Rate Loans upon determination
 of such interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.


    (e)           After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 

 
 
 
17

--------------------------------------------------------------------------------

 

          eight (8) Interest Periods in effect with respect to Loans (for
purposes hereof, LIBOR Rate Loans with separate or different Interest Periods
will be considered as separate Loans even if their
          Interest Periods expire on the same date).


2.03                      Letter of Credit.


    (a)           Letter of Credit Commitment.


    (i)           Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from
time to time on any Business Day during the Availability Period, to issue
Letters of Credit in Dollars for the account of the Borrower and to amend or
extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of
Credit and any drawings thereunder; provided that after giving effect to any L/C
Credit Extension, (x) the Total Revolving Outstandings shall not exceed the
Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Loans of any Lender
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall
not exceed such Lender’s Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn
upon and reimbursed.


            
(ii)
The L/C Issuer shall not issue any Letter of Credit if the expiry date of such
Letter of Credit would occur after the Maturity Date, unless all the Lenders
have approved such expiry date.



            
(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:



(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to
the L/C Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the
 Closing Date and which the L/C Issuer in good faith deems material to it;


(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to borrowers generally;

 
 
 
18

--------------------------------------------------------------------------------

 



(C)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;


(D)           such Letter of Credit contains any provisions for automatic
extension of the expiration date thereof; or


(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender or an Impacted
Lender, unless the L/C Issuer has entered into
arrangements satisfactory to the L/C Issuer with the Borrower or such Lender to
eliminate the L/C Issuer’s risk with respect to such Lender.


   (iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the
    terms hereof.


   (v)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its
    amended form under the terms hereof, or (B) the beneficiary of such Letter
of Credit does not accept the proposed amendment to such Letter of Credit.


   (vi)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit to increase or decrease the amount of such Letter of Credit more
frequently than five times
    per calendar month.


   (vii)           The L/C Issuer shall act on behalf of the Lenders with
respect to any Letter of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all
    of the benefits and immunities (A) provided to the Administrative Agent in
Article X with respect to any acts taken or omissions suffered by the L/C Issuer
in connection with
    Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in
     Article X included the L/C Issuer with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the L/C Issuer.


    (b)           Procedures for Issuance and Amendment of Letters of Credit.


    (i)           Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the L/C Issuer (with a
copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower.  Such Letter of Credit
Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least three (3) Business Days (or such later date and time as the
Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing
 
 
19

--------------------------------------------------------------------------------

 


    thereunder, drawing thereunder, (G) the purpose and nature of the requested
Letter of Credit; and (H) such other matters as the L/C Issuer may reasonably
require.  In the case of a
    request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit
    to be amended, (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer
    may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested
    Letter of Credit issuance or amendment, including any Issuer Documents, as
the L/C Issuer or the Administrative Agent may reasonably require.


    (ii)           Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the
    Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy
    thereof.  Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or the Borrower, at least one Business Day
prior to the requested date of
    issuance or amendment of the applicable Letter of Credit, hat one or more
applicable conditions contained in  Article IV shall not be satisfied, then,
subject to the terms and
    conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be,
    in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit
(including any  deemed issuance
    as described in Section 2.03(l)), each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter
    of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.


    (iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the
    L/C Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.


    (c)           Drawings and Reimbursements; Funding of Participations.


    (i)           Upon receipt from the beneficiary of any Letter of Credit of
any notice of drawing under such Letter of Credit, the L/C Issuer shall notify
the Borrower and the
    Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall
    reimburse the L/C Issuer through the Administrative Agent in  an amount
equal to the amount of such drawing.  If the Borrower fails to so reimburse the
L/C Issuer by such
    time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such
    Lender’s Applicable Percentage thereof.  In such event, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an
    amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate
Loans, but subject to the
    conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings
    shall not exceed the Aggregate Commitments.  Any notice given by theL/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone
    if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 
 
 
20

--------------------------------------------------------------------------------

 

     
    (ii)           Each Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the
    Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice
    by the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base
    Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the L/C Issuer.


    (iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot
    be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not
    so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Lender’s payment
    to the Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and
    shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.


    (iv)           Until each Lender funds its Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit,
    interest in respect of such Lender’s Applicable Percentage of such amount
shall be solely for the account of the L/C Issuer.


    (v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this
     Section 2.03(c), shall be absolute nd unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which
    such Lender may have against the L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other
    occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is
    subject to the conditions set forth in Section 4.02 (other than delivery by
the Borrower of a Loan Notice).  No such making of an L/C Advance shall relieve
or otherwise impair the
    obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


    (vi)           If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the
    foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative
    Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C
    Issuer at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation,
 
 
21

--------------------------------------------------------------------------------

 

     plus any administrative, processing or similar fees customarily charged by
the L/C Issuer in connection with the foregoing.  If such Lender pays such
amount (with interest
         and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect
of the relevant L/C Borrowing,
         as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi)
         shall be conclusive absent manifest error.


    (d)           Repayment of Participations.


    (i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such
    payment in accordance with  Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or
    interest thereon (whether directly from the Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will
    distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Administrative Agent.


    (ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the
    circumstances described in  Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent
    for the account of the L/C Issuer its Applicable  Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date
    such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall
    survive the payment in full of the Obligations and the termination of this
Agreement.


    (e)           Obligations Absolute.  The obligation of the Borrower to
reimburse the L/C Issuerfor each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be
    absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:


          (i)    
any lack of validity or enforceability of such Letter of Credit, this Agreement
or any other Loan Document;

 
 
         (ii)    
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 
 


            (iii)  
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;


 
 
 
22

--------------------------------------------------------------------------------

 



        (iv)  
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or
any payment made by the L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of c
reditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any
proceeding under any Debtor Relief Law; or

 


        (v)  
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a d
efense available to, or a discharge of, the Borrower.

 
 



The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s
 instructions or other irregularity, the Borrower will promptly notify the L/C
Issuer.  The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer
and its correspondents unless such notice is given as aforesaid.


    (f)           Role of L/C Issuer.  Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any
    document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such
    document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any
    correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i)  any action taken or omitted in connection herewith at the
request or with the approval of
    the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or  willful misconduct; or (iii) the
due execution, effectiveness,
    validity or enforceability of any document or instrument related to any
Letter of Credit or Issuer Document.  The Borrower hereby assumes all risks of
the acts or omissions of any
    beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing
    such rights and remedies as it may have against the beneficiary
or transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of
    their respective Related Parties nor any correspondent,  participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through
    (v) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer
    may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the
    Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under  any Letter of
Credit after the presentation
    to it by the beneficiary of a sight draft and certificate(s) strictly
complying with the terms and conditions of a Letter of Credit.  In furtherance
and not in limitation of the foregoing,
    the L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the
    contrary, and the L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or  assigning or purporting to
transfer or assign a Letter of Credit
    or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; provided,
however, that
    anything in this sentence to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent,
    but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C

 
 
23

--------------------------------------------------------------------------------

 

             Issuer’s willful misconduct or gross negligence.


    (g)           Cash Collateral.  If (i) either (A) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing
    or (B) as of the Maturity Date any L/C Obligation for any reason remains
outstanding, and (ii) the Administrative Agent shall have provided ten (10) days
prior written notice to
    the Borrower, then the Borrower shall immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.  Sections 2.04 and 8.02 set
forth certain additional
    requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03,  Section 2.04 and Section 8.02, “Cash Collateralize” means to
pledge and deposit with or deliver
    to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in
    form and substance satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders).  Derivatives of
such term have
    corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such Cash Collateral,
    deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked deposit accounts at
Bank of America and shall be invested
    in such investments as the Borrower and the Administrative Agent shall
agree, and the account records for such deposit accounts shall clearly indicate
that the Cash Collateral is
    held as collateral and owned by the Borrower.


    (h)           Applicability of ISP.  Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each
    Letter of Credit.


    (i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee
    (the “Letter of Credit Fee”) equal to the Applicable Rate times the daily
amount available to be drawn under each Letter of Credit.  For purposes of
computing the daily amount
    available to be drawn under any Letter of Credit, the amount of such Letter
of Credit shall be determined in accordance with Section 1.05.  Letter of Credit
Fees shall be computed
    on a monthly basis in arrears and shall be due and payable in arrears on the
first Business Day of each calendar month, commencing with the first such date
to occur after the
    issuance of such Letter of Credit, on the Maturity Date and thereafter on
demand; provided that (1) no Letter of Credit Fees shall accrue in favor of a
Defaulting Lender so long
    as such Lender shall be a Defaulting Lender and (2) any Letter of Credit
Fees accrued in favor of a Defaulting Lender during the period prior to the time
such Lender became a
    Defaulting Lender and unpaid at such time shall not be payable by the
Borrower so long as such Lender shall be a Defaulting Lender.  If there is any
change in the Applicable Rate
    during any month, the daily amount available to be drawn under each Letter
of Credit shall be computed and multiplied by the Applicable Rate separately for
each period during
    such month that such Applicable Rate was in effect.  Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of
    Default exists, all Letter of Credit Fees shall accrue at the Default Rate.


    (j)           Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.


    (i)           During any period in which the L/C Issuer is not the only
Lender under this Agreement, the Borrower shall pay directly to the L/C Issuer
for its own account a
fronting fee equal to 0.125% times the daily amount available to be drawn under
each  Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any 

 
 
 
24

--------------------------------------------------------------------------------

 

    Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05.  Such fronting  fee shall be computed on the daily
amount available to be
    drawn under each Letter of Credit and on a monthly basis in arrears.  Such
fronting shall be due and payable in arrears on the first Business Day of each
calendar month,
    commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Maturity Date and thereafter on demand.


    (ii)           The Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other
    standard costs and charges, of the L/C Issuer relating to letters of credit
as set forth on Schedule 2.03 hereto.  Such customary fees and standard costs
and charges are
    due and payable on demand and are nonrefundable.


    (k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


    (l)           Transfer of Letters of Credit to and from Fall Maturity Credit
Agreement.


    (i)           The Borrower has the right to request letters of credit under
the Fall Maturity Credit Agreement (each a “Fall Maturity Letter of
Credit”).  If the Borrower desires to
    extend the expiry date of any Fall Maturity Letter of Credit, the parties
hereto agree that the Borrower may, in its discretion, transfer such Fall
Maturity Letter of Credit to
    this Agreement, provided that (A) such transfer shall be effective as of the
date of extension of such Fall Maturity Letter of Credit, (B) the Borrower shall
have delivered to
    the Administrative Agent and the L/C Issuer written notice of such transfer
at least at least five Business Days prior to the date of such transfer (the
“Letter of Credit
   Transfer Notice”), (C) such transfer shall be expressly permitted under the
Fall Maturity Credit Agreement and (D) such transfer shall be deemed an issuance
of a Letter of
    Credit under this Agreement and, accordingly, such transfer shall be
permitted only if each of the conditions to issuance of Letters of Credit shall
have been satisfied
    (including the conditions specified in Section 2.03 and Article IV).  Upon
satisfaction of each of the conditions precedent to such transfer, such Fall
Letter of Credit shall be
    deemed issued and outstanding under this Agreement and shall be deemed a
Letter of Credit for all purposes of this Agreement.


    (ii)           If the Borrower desires to extend the expiry date of any
Letter of Credit, the parties hereto agree that the Borrower may, in its
discretion, transfer such Letter of
    Credit to the Fall Maturity Credit Agreement, provided that (A) such
transfer shall be effective as of the date of extension of such Letter of
Credit, (B) the Borrower shall
    have delivered to the Administrative Agent and the L/C Issuer written notice
of such transfer at least at least five Business Days prior to the date of such
transfer
    and (C) such transfer shall be expressly permitted under the Fall Maturity
Credit Agreement.  Upon satisfaction of each of the conditions precedent to such
transfer,
    any transferred Letter of Credit shall be deemed issued and outstanding
under the Fall Maturity Credit Agreement and shall no longer be deemed
outstanding under this
    Agreement.


2.04                      Prepayments.


    (a)           Voluntary Prepayments.  The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or

 
 
 
25

--------------------------------------------------------------------------------

 

     in part without permium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 1:00 p.m. (A) one (1)
Business Day prior to the date of
    prepayment; and (ii) any such prepayment shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less, the
entire principal amount thereof then
    outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Lender
    of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such
    prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a LIBOR Rate Loan
shall be accompanied by all
    accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Loans of the
    Lenders in accordance with their respective Applicable Percentages.


    (b)           Mandatory Prepayments of Loans.  If for any reason the Total
Revolving Outstandings at any time exceed the Aggregate Commitments then in
effect, the Borrower shall
    immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess.  Prepayments shall be applied first to
Base Rate Loans
    and then to LIBOR Rate Loans in direct order of Interest Period
maturities.  All prepayments under this Section 2.04(b) and Section 2.05(a)(ii)
shall be subject to Section 3.05, but
    otherwise without premium or penalty, and shall be accompanied by interest
on the principal amount prepaid through the date of prepayment.


2.05                      Termination or Reduction of Aggregate Commitments;
Availability.


    (a)           Termination or Reduction of Aggregate Commitments.


    (i)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the
    Aggregate Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative
    Agent not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount
    of $5,000,000 or any whole multiple of $1,000,000 in excess thereof and
(iii) if after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit
    Sublimit exceeds the amount of the Aggregate Commitments, then the Letter of
Credit Sublimit shall automatically be reduced by the amount of such excess.  
    The Administrative Agent will promptly notify the Lenders of any such notice
of termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate
    Commitments shall  be applied to the Commitment of each Lender according to
its Applicable Percentage.  All fees accrued with respect thereto until the
effective date
    of any termination or reduction of the Aggregate Commitments shall be paid
on the effective date of such termination or reduction.


    (ii)           Mandatory.   If at any time the Moody’s Debt Rating is
reduced to lower than Aa3 and the S&P Debt Rating is reduced to lower than AA-,
the Required Lenders
    may, in their sole discretion, upon written notice to the Borrower (the
“Commitment Termination Notice”), terminate the Aggregate Commitments and
require the prepayment
    of the Loans and other Obligations in full and Cash Collateralization of all
L/C Obligations on the date ninety (90) days after the effective date of such
reduction in the
    Moody’s Debt Rating and S&P Debt Rating.

 
 
 
26

--------------------------------------------------------------------------------

 



    (b)           Availability.  Notwithstanding any provision in this Agreement
or any other Loan Document to the contrary, if at any time either the Moody’s
Debt Rating is reduced
    to lower than Aa3 or the S&P Debt Rating is reduced to lower than AA-, then
the Borrower shall not be permitted to request, and the Lenders shall not be
obligated to make,
    any new Credit Extensions (although the Borrower shall be permitted to
continue and convert existing Loans); provided that so long as the Required
Lenders have not delivered
    the Termination Notice to the Borrower, the Borrower shall be permitted to
request, and the Lenders shall be obligated to make, new Credit Extensions upon
the occurrence of one
    of the following: (i) the Moody’s Debt Rating is raised to Aa3 or higher and
the S&P Debt Rating is raised to AA- or higher or (ii) the Required Lenders
consent to the Borrower
    making new Credit Extensions.


2.06                      Repayment of Loans.


The Borrower shall repay to the Administrative Agent, for the account of the
Lenders, on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date.


2.07                      Interest.


    (a)           Subject to the provisions of subsection (b) below, (i) each
LIBOR Rate Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate
    per annum equal to the sum of  (A) the LIBOR Rate for such Interest Period
plus (B) the Applicable Rate plus (C) the applicable Liquidity Premium; and (ii)
each Base Rate Loan
    shall bear interest on the outstanding principal amount thereof from  the
applicable borrowing date at a rate per annum equal to the sum of (A) the Base
Rate plus (B) the
    Applicable Rate plus (C) the applicable Liquidity Premium.


    (b)           (i)           If any amount payable by the Borrower under any
Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity,
       by acceleration or otherwise, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent
           permitted by applicable Laws.


    (ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations
   hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


    (iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


    (c)           Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest
    hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any
    Debtor Relief Law.


2.08                      Commitment Fee.


The Borrower shall pay to the Administrative Agent, for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee (the
“Commitment Fee”) equal to the

 
 
27

--------------------------------------------------------------------------------

 

    products of the (1) Applicable Rate times (ii) the actual daily amount by
which the Aggregate Commitments exceed the Total Revolving Outstandings. The
Commitment Fee shall accrue at all
    times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
in arrears on the first Business
    Day of each calendar month, commencing with the first such date to occur
after the Closing Date, and on the Maturity Date; provided that (A) no
commitment fee shall accrue on any
    Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any commitment fee accrued with respect to the
Commitment of a Defaulting Lender during
    the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender.
    The Commitment Fee shall be calculated monthly in arrears, and if there is
any change in the Applicable Rate during any calendar month, the actual daily
amount shall be computed and
    multiplied by the Applicable Rate separately for each period during such
calendar month that such Applicable Rate was in effect.


2.09                      Computation of Interest and Fees.


All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.


2.10                      Evidence of Debt.


    (a)           The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the
ordinary course of business.  Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition
to such accounts or records.  Each such promissory note shall be in the form of
Exhibit 2.10 (a “Note”).  Each Lender may attach schedules to its Note and
endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.


    (b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts
or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit.  In the event of any conflict between the accounts and
records maintained by the
Administrative Agent and the accounts and records of any  Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of
manifest error.

 
 
28

--------------------------------------------------------------------------------

 



2.11                      Payments Generally; Administrative Agent’s Clawback.


    (a)           General.  All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall
continue to accrue.  Subject to the definition of “Interest Period”, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


    (b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


    (ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the
Lenders or the L/C Issuer, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately

 
 
 
29

--------------------------------------------------------------------------------

 

    available funds with interest thereon for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative
    Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


    (c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Administrative Agent because the conditions to the
applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender)
 to such Lender, without interest.


    (d)           Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).


    (e)           Funding Source.  Subject to Section 3.06(a), nothing herein
shall be deemed to obligate any Lender to obtain the funds for any Loan in any
particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.12                      Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
sub-participations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:


    (i)           if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


    (ii)           the provisions of this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this
Agreement, (y) any amounts received by the L/C Issuer to secure the obligations
of Defaulting Lenders or Impacted Lenders to fund risk participations in Letters
of Credit or   
(z) any payment obtained by a Lender as consideration for the  assignment of or
sale of a participation in any of its Loans or sub-participations in L/C
Obligations to any assignee

 
 
 
30

--------------------------------------------------------------------------------

 

 or participant, other than to the Borrower (as to which the provisions of this
Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 


                                                               ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01                      Taxes.


    (a)           Payments Free of Taxes.  Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes or any
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance
with applicable law.


    (b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant
Governmental Authority in accordance with applicable law.


    (c)           Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent, each Lender and the L/C Issuer for the full amount of
any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender
or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  If the Administrative Agent, any Lender or the L/C Issuer desires
indemnification under this
Section 3.01(c), the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, shall notify the Borrower of the payment of the applicable
Indemnified Taxes or Other
Taxes as promptly as is practicable, and in no event later than one hundred
twenty (120) days after the later of the date of such payment (or, if later, the
date the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, is notified of its obligation
to make such payment by the applicable Governmental Authority).  If the
Administrative Agent, such
Lender or the L/C Issuer, as the case may be, fails to prove such notice to the
Borrower within one hundred twenty (120) days after the date of such payment
(or, if later, the date the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, is
notified of its obligation to make such payment by the applicable Governmental
Authority),
the Administrative Agent, such Lender or the L/C Issuer, as the  case may be,
shall not be entitled to indemnification under this Section 3.01(c) for such
payment.  Payment by

 
 
 
31

--------------------------------------------------------------------------------

 

    the Borrower pursuant to this Section 3.01(c) shall be made within thirty
(30) days after the date the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, makes
    written demand therefore (submitted through the Administrative Agent in the
case of a demand by a Lender or the L/C Issuer) which demand shall be
accompanied by  a certificate
    describing in reasonable detail the amount of the payment and the basis
thereof.


    (d)           Evidence of Payments.  As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


    (e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information
reporting requirements.


Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


    (i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


    (ii)           duly completed copies of Internal Revenue Service Form
W-8ECI,


    (iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of  Internal Revenue
Service Form W-8BEN, or


    (iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.



 
 
 
32

--------------------------------------------------------------------------------

 

 
    (f)           Treatment of Certain Refunds.  If the Administrative Agent,
any Lender or the L/C Issuer has received a refund of any Taxes or Other Taxes
as to which it has been
    indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such
    refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such
    refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant
    Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the
    amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the L/C
    Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed
    to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower
    or any other Person.


3.02                      Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Rate Loans, or to
determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions after the Closing Date
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), have the option to either
prepay or, if applicable, convert all LIBOR Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.


3.03                      Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the LIBOR market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (b)  adequate and
reasonable means do not exist for determining the LIBOR Base Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan, or (c) the
LIBOR Base Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended until the Administrative Agent revokes such
notice.  Upon receipt of such notice, the Borrower may(a) revoke any pending
request for a Borrowing, conversion or continuation of LIBOR Rate Loans or (b)
prepay any affected Loans, including accrued interest.  If the Borrower fails to
do (a) or (b) above,

 
 
33

--------------------------------------------------------------------------------

 

the Borrower’s request will be deemed to have converted into a request for a
Borrowing of Base Rate Loans in the amount specified therein.


3.04                      Increased Costs.


    (a)           Increased Costs Generally.  If any Change in Law shall:


    (i)           impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the
    account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or the L/C Issuer;


    (ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or
    any LIBOR Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the L/C Issuer in respect thereof (except for Indemnified
Taxes or Other
    Taxes covered by Section 3.01 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or


    (iii)           impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made
    by such Lender or any Letter of Credit or participation therein;
 
    and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to
    make any such Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its
    obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder
    (whether of principal, interest or any other amount) then, upon request of
such Lender or the L/C Issuer, the Borrower will pay to such Lender or the L/C
Issuer,
    as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional  costs
incurred or
    reduction suffered.


    (b)           Capital Requirements.  If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or
such Lender’s or the L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or
participations in Letters of Credit held by, such Lender, or Letters of Credit
issued by the L/C Issuer to a level below that which such Lender or the L/C
Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered.

 
 
 
34

--------------------------------------------------------------------------------

 



    (c)           Certificates for Reimbursement.  Each Lender or the L/C Issuer
that desires compensation under this Section 3.04 shall notify the Borrower of
the occurrence of the event
entitling such Lender or the L/C Issuer to compensation pursuant to this Section
3.04 as promptly as is practicable, and in no event later than one hundred
twenty (120) days
after the date of the occurrence of such event.  Each Lender or the L/C Issuer
shall be entitled to compensation with respect to such event under this Section
3.04 only for compensation
accruing as a result of such event during the period one hundred twenty (120)
days prior to the date such Lender or the L/C Issuer provides notice to the
Borrower pursuant to the
foregoing sentence.  Payment by the Borrower pursuant to this Section 3.04 shall
be made within thirty (30) days from the date such Lender or the L/C Issuer
makes written
demand therefore (submitted through the Administrative Agent) which demand shall
be accompanied by a certificate describing in reasonable detail the basis and
calculation thereof
and certifying further that the method used to calculate such amount is fair and
reasonable.


3.05                      Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any
loss, cost or expense incurred by it as a result of:


    (a)           any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


    (b)           any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base
Rate Loan on the date or in the amount notified by the Borrower; or


    (c)           any assignment of a LIBOR Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to
Section 10.13 (other than as a result of a request by the Borrower to replace a
Defaulting Lender);
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from
which such funds were obtained (but excluding lost profits).  The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the
foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Base Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the LIBOR market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan was in fact so funded.


3.06                      Mitigation Obligations; Replacement of Lenders.


    (a)           Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender,
the L/C Issuer or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or  booking its Loans hereuncer
or to assign its rights and

 
 
 
35

--------------------------------------------------------------------------------

 
     
    obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce
    amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would
     not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as
    the case may be.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the L/C Issuer in connection with any such
designation or assignment.


    (b)           Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.


3.07                      Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.


ARTICLE IV


CONDITIONS PRECEDENT TO LOANS


4.01                      Conditions to Closing.


This Agreement shall be effective as of the Closing Date upon satisfaction of
each of the following conditions precedent:


    (a)           Loan Documents.  Receipt by the Administrative Agent of
executed counterparts of this Agreement and the Notes, each properly executed by
a Responsible Officer
and, in the case of this Agreement, by each Lender.


    (b)           Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Borrower, addressed to the
Administrative Agent and each
Lender, dated as of the Closing Date, and in form and substance satisfactory to
the Administrative Agent.


    (c)           No Material Adverse Change.  There shall not have occurred a
material adverse change since September 30, 2008 in the business, assets,
liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower.


    (d)           Resolutions, Etc.  Receipt by the Administrative Agent of such
certificates of resolutions or other action, incumbency certificates and/or
other certificates of
Responsible Officers of the Borrower as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents.

 
 
36

--------------------------------------------------------------------------------

 



    (e)           Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer certifying that the conditions
specified in
Section 4.01(c) and Sections 4.02(a), (b) and (c) have been satisfied.


    (f)           Fees.  Receipt by the Administrative Agent and the Lenders of
any fees required to be paid on or before the Closing Date.


    (g)           Attorney Costs.  The Borrower shall have paid all reasonable
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to
or on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and
the Administrative Agent).


4.02                      Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


    (a)           The representations and warranties of the Borrower contained
in Article V (other than Section 5.05(d)) or any other Loan Document, or which
are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date.


    (b)           No Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds thereof.


    (c)           There shall not have been commenced against the Borrower an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case,
    proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee or sequestrator (or similar official) of such
Person or for any substantial part
    of its Property or for the winding up or liquidation of its affairs, and
such involuntary case or other case, proceeding or other action shall remain
undismissed.


    (d)           In the case of a Borrowing, the Administrative Agent shall
have received a Loan Notice in accordance with the requirements hereof.


    (e)           In the case of a L/C Credit Extension:


    (i)           the Administrative Agent and the L/C Issuer shall have
received a Letter of Credit Application or Letter of Credit Transfer Notice in
accordance with the
requirements hereof; and


    (ii)           after giving effect to such L/C Credit Extension, the
aggregate L/C Exposure shall not exceed the Letter of Credit Sublimit.

 
 
 
37

--------------------------------------------------------------------------------

 



Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01                      Existence, Qualification and Power.


The Borrower (a) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or use
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (b) to the
extent applicable to an agency of the United States, is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease, use or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a)(i) or (b), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.


5.02                      Authorization; No Contravention.


The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary action, and do not (a) conflict with
or result in any breach or contravention of, or the creation of any Lien under,
or require any payment to be made under (i) any Contractual Obligation to which
the Borrower is a party or affecting the Borrower or any of its Properties or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which the Borrower or its property is subject; or (b) violate
any Law (including, without limitation, the TVA Act and Regulation U or
Regulation X issued by the FRB).


5.03                      Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of any Loan Document other than those that
have already been obtained and are in full force and effect.


5.04                      Binding Effect.


Each Loan Document has been duly executed and delivered by the Borrower.  Each
Loan Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.


5.05                      Financial Statements; No Material Adverse Effect.


    (a)           The Annual Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contigent,

 
 
38

--------------------------------------------------------------------------------

 

     of the Borrower as of the date thereof, including liabilities for taxes,
commitments and indebtedness.


    (b)           The Interim Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Borrower as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the
Borrower as of the date thereof, including liabilities for taxes, material
commitments and indebtedness.


    (c)           The financial statements delivered pursuant to Section 6.01(a)
and (b) have been prepared in accordance with GAAP (except as otherwise
expressly noted therein or as may
be permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the financial
condition, results of operations and cash
flows of the Borrower as of the dates thereof and for the periods covered
thereby.


    (d)           Since the date of the Annual Financial Statements, there has
been no event or circumstance that has had or could reasonably be expected to
have a Material Adverse Effect.


5.06                      Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or against any of its or the United
States’ properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) are reasonably likely to be determined adversely and, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


5.07                      No Default.


 
No Default has occurred and is continuing.



5.08                      Ownership of Property; Liens.


The Borrower or the United States has good record and marketable title in fee
simple to, valid leasehold interests in, or other right to use, all real
property used in the ordinary conduct of its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The Property of the Borrower is subject to
no Liens, other than Permitted Liens.


5.09                      Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


    (a)           Each of the Facilities and all operations at the Facilities
are in compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law
with respect to the Facilities or the Businesses, and there are no conditions
relating to the Facilities or the Businesses that could give rise to liability
under any applicable Environmental Laws.
 
 
 
39

--------------------------------------------------------------------------------

 




(b)           The Borrower has not received any written or verbal notice from
any Governmental Authority of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer have knowledge or reason to believe that any such
notice will be received or is being threatened.


5.10                      Payment of Governmental Charges.


The Borrower has paid all federal, state and local material taxes, assessments,
fees and other governmental charges of which it is aware that have been levied
or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.


5.11                      ERISA Compliance.


If the Borrower or any ERISA Affiliate is subject to ERISA, then:


    (a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws.  Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being
processed by the IRS with respect thereto and, to the best knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Borrower
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Internal Revenue Code, and no application for a
funding waiver or an extension of
any amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.


    (b)           There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan
that could be reasonably be expected to have a Material Adverse Effect.  Neither
the Borrower, any ERISA Affiliate nor any fiduciary of any Plan has engaged in a
prohibited
transaction under Section 406 of ERISA or Section 4975 of the Internal Revenue
Code that has resulted or could reasonably be expected to result in a Material
Adverse Effect.


    (c)           (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has an Unfunded Pension Liability that could
reasonably be expected to result in a
Material Adverse Effect; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, a liability under Title IV of ERISA
with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA) that
could reasonably be expected to result in a Material Adverse Effect; (iv)
neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, a liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that could reasonably be expected to result in a Material Adverse Effect;
and (v) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.
 

 
 
 
40

--------------------------------------------------------------------------------

 



5.12                      Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.


    (a)           The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning
of Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each Borrowing or drawing
under each Letter of Credit, not more than 25% of the value of the assets of the
Borrower subject to the provisions of Section 7.01 or Section 7.03 or subject to
any restriction contained in
any agreement or instrument between the Borrower and any Lender or any Affiliate
of any Lender relating to indebtedness and within the scope of Section 8.01(e)
will be margin stock.


    (b)           Neither the Borrower nor any Person Controlling the Borrower
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an
“investment company” under the Investment Company Act of 1940.


5.13                      Disclosure.


No written report, financial statement, certificate or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole in the
light of the circumstances under which they were made, not misleading; provided
that (a) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, (b) nothing in this Agreement
shall be deemed to require the Borrower to provide the Administrative Agent or
any Lender projected financial information, except to the extent such projected
financial information might otherwise be included in Borrower’s annual and
interim financial reports and (c) if such misstatement of fact or omission of a
fact relates to a fact that could not reasonably be expected to have a Material
Adverse Effect, then the Borrower can cure such misstatement or omission by
providing modified or supplemented information.


5.14                      Compliance with Laws.


The Borrower is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its Property, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


ARTICLE VI


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall:
 

 
 
 
41

--------------------------------------------------------------------------------

 



6.01                      Financial Statements.


Deliver to the Administrative Agent:


    (a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, a balance sheet of the
Borrower as of the end of such
fiscal year, and the related statements of income and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP except as expressly noted
therein, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or
another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or
exception as to the scope of such audit; and


    (b)           as soon as available, but in any event within forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, a balance
sheet of the Borrower as of the end of such fiscal quarter, and the related
statements of income and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer as fairly presenting the financial condition, results of operations and
cash flows of the Borrower in
accordance with GAAP except as expressly noted therein, subject only to normal
year-end audit adjustments and the absence of footnotes.


6.02                      Certificates; Other Information.


Deliver to the Administrative Agent:


    (a)           promptly after delivery thereof to Congress, a copy of each
quarterly operational report to Congress;


    (b)           promptly after the furnishing thereof, copies of any statement
or report furnished to any holder of debt securities of the Borrower pursuant to
the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;


    (c)           promptly, and in any event within ten (10) Business Days after
receipt thereof by the Borrower, copies of each notice or other correspondence
received from the SEC
(or comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other
operational results of the Borrower;


    (d)           promptly (and in any event, within five (5) Business Days),
(i) notice of any announcement by Moody’s of any change in the Moody’s Debt
Rating or of any
suspension or withdrawal of its rating of the Borrower’s senior unsecured
long-term non-credit enhanced debt and (ii) notice of any announcement by S&P of
any
change in the S&P Debt Rating or of any suspension or withdrawal of its rating
of the Borrower's senior unsecured long-term non-credit enhanced debt; and

 
 
 
42

--------------------------------------------------------------------------------

 

   

    (e)           promptly, such additional information regarding the business
or financial affairs of the Borrower, or compliance with the terms of the Loan
Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.


6.03                      Notices.


    (a)           Promptly (and in any event, within five (5) Business Days)
after obtaining knowledge thereof, notify the Administrative Agent of the
occurrence of any Default.


    (b)           Promptly (and in any event, within five (5) Business Days)
after obtaining knowledge thereof, notify the Administrative Agent of any matter
that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


    (c)           Promptly (and in any event, within ten (10) Business Days)
notify the Administrative Agent of any material change in accounting policies or
financial reporting practices
by the Borrower.


Each notice pursuant to this Section 6.03(a) through (c) shall be accompanied by
a statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04                      Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its applicable
federal, state and local material taxes, assessments, fees and other
governmental charges upon it or its properties, income or assets, unless the
same are being contested in good faith by appropriate  proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower.

 
 
 
43

--------------------------------------------------------------------------------

 



6.05                      Preservation of Existence, Etc.


    (a)           Preserve, renew and maintain in full force and effect its
legal existence.


    (b)           Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


6.06                      Maintenance of Properties.


Maintain, preserve and protect all of its material properties and equipment
necessary in the judgment of the Borrower in the operation of its business in
good working order and condition,
ordinary wear and tear excepted.


6.07                      Maintenance of Insurance.


    (a)           At any time the Moody’s Debt Rating is Baa1 or lower and the
S&P Debt Rating is BBB+ or lower, maintain in full force and effect insurance
(including worker’s
    compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance
companies, in such amounts,
    with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower operates.


    (b)           At any time the Moody’s Debt Rating is higher than Baa1 or the
S&P Debt Rating is higher than BBB+, the Borrower shall maintain in full force
and effect nuclear liability and
    property insurance in accordance with applicable Law.


6.08                      Compliance with Laws.


Comply with the requirements of all Laws (including, without limitation, the TVA
Act) and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.09                      Books and Records.


    (a)           Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied, except as
otherwise expressly noted
therein or in any the Annual Financial Statements, the Interim Financial
Statements and the annual and quarterly financial statements delivered pursuant
to Section 6.01, shall be made
of all financial transactions and matters involving the assets and business of
the Borrower.


    (b)           Maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over
the Borrower.

 
 
44

--------------------------------------------------------------------------------

 



6.10                      Inspection Rights.


        To the extent consistent with the Borrower’s safety and security
procedures (which procedures will be applied to the Administrative Agent and
each Lender in a manner consistent with the application to other Persons not
employed by the Borrower), permit representatives and independent contractors of
the Administrative Agent and each Lender, at the expense of the Administrative
Agent or such Lender, as the case may be, to visit and inspect any of the
Borrower’s properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours not
more than once per year, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours upon reasonable advance notice to the
Borrower.



6.11                      Use of Proceeds.


Use the Credit Extensions for general corporate purposes, provided that (i) $100
million of the Aggregate Commitments shall be reserved solely to provide funds
to the Nuclear Decommissioning Trust and (ii) in no event shall the Credit
Extensions be used in contravention of any Law.


ARTICLE VII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall not:


7.01                      Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
Permitted Liens.


7.02                      Indebtedness.


Create, incur, assume or suffer to exist any indebtedness or similar financial
obligation, except for (a) indebtedness permitted under the TVA Act and (b)
indebtedness specifically permitted to be incurred by the Borrower under any
other applicable federal Law.


7.03                     Fundamental Changes; Subsidiaries.


    (a)           Merge, dissolve, liquidate, consolidate with or into another
Person, or sell, lease or otherwise transfer (whether in one transaction or in a
series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person.


    (b)           Form or acquire any Subsidiary.

 
 
 
45

--------------------------------------------------------------------------------

 



7.04                      Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower on the Closing Date or any business
substantially related or incidental thereto.


7.05                      Use of Proceeds.


Use the Credit Extensions, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01                      Events of Default.


Any of the following shall constitute an Event of Default:


    (a)           Non-Payment.  The Borrower fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, including any
required prepayment thereof, or (ii) within three days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


    (b)           Specific Covenants.


    (i)           The Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.10 and such failure continues for five
(5) Business
Days after notice thereof is provided to the Borrower by the Administrative
Agent; or


    (ii)           The Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.02(d),  6.03(a), 6.03(b), 6.05(a),
6.11 or Article VII; or


    (c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days; or


    (d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading when made or deemed made; or


    (e)           Cross-Acceleration to Power Resolution.

 
 
46

--------------------------------------------------------------------------------

 



    (i)           The occurrence of an “Event of Default” under, and as defined
in, the Power Resolution with respect to the payment of principal or interest on
bonds, notes
and other evidences of indebtedness issued under the Power Resolution that
constitute more than five percent (5%) of the aggregate principal amount of all
bonds,
notes and other evidences of indebtedness issued under the Power Resolution; or


    (ii)           The occurrence of any other “Event of Default” under, and as
defined in, the Power Resolution, the result of which is the acceleration of
bonds, notes and
other evidences of indebtedness issued under the Power Resolution that
constitute the greater of (A) $1 billion or (B) more than five percent (5%) of
the aggregate principal
amount of all bonds, notes and other evidences of indebtedness issued under the
Power Resolution; or


    (f)           Insolvency Proceedings, Etc.  The Borrower institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person
and the appointment continues undischarged or unstayed for sixty calendar days;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in
any such proceeding; or


    (g)           Inability to Pay Debts; Attachment.  (i) The Borrower becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released,
vacated or fully bonded within thirty days after its issue or levy; or


    (h)           Judgments.  There is entered against the Borrower (i) one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of ten (10) consecutive days during which a stay of
enforcement of such j
udgment, by reason of a pending appeal or otherwise, is not in effect; or


    (i)           ERISA.  If the Borrower or any ERISA Affiliate is subject to
ERISA: (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any i
nstallment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold
Amount; or

 
 
47

--------------------------------------------------------------------------------

 



    (j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower contests in any manner the validity or
enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or


    (k)           Change of Control.  The United States of America shall fail to
own at least (i) ninety percent (90%) of the equity interests of the Borrower
and (ii) ninety percent
(90%) of the equity interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a fully
diluted basis
(it being understood that as of the Closing Date the Borrower is a wholly owned
corporate agency and instrumentality of the United States of America); or


    (l)           Debt Ratings.


    (i)           The Moody’s Debt Rating is lower than A3 and the S&P Debt
Rating is lower than A-; or


    (ii)           Moody’s and S&P suspends or withdraws their rating of the
Borrower’s senior unsecured long-term non-credit enhanced debt.


8.02                      Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


    (a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such
commitments and obligation shall be terminated;


    (b)           declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by
the Borrower;


    (c)           require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and


    (d)           exercise on behalf of itself, the Lenders and the L/C Issuer
all rights and remedies available to it, the Lenders and the L/C Issuer under
the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States,
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 
 
 
48

--------------------------------------------------------------------------------

 

      

8.03                      Application of Funds.


After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX


ADMINISTRATIVE AGENT


9.01                      Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents

 
 
 
49

--------------------------------------------------------------------------------

 

and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.


9.02                      Rights and Obligations as a Lender.


    (a)           The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the
Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in
any other advisory capacity for and generally engage in any kind of business
with the Borrower or any of its Affiliates as if such Person were not the
Administrative Agent hereunder
and without any duty to account therefor to the Lenders.


    (b)           If the Person serving as the Administrative Agent hereunder is
also a Lender, such Person’s status as Administrative Agent shall not affect
such Person’s obligations
as a Lender (including such Person’s obligation to fund Loans in its capacity as
a Lender).


9.03                      Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing,
the Administrative Agent:


    (a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


    (b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby
or by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


    (c)           shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in
any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower,
any Lender or the L/C Issuer.


 
 
 
50

--------------------------------------------------------------------------------

 



The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04                      Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan or the issuance
of a Letter of Credit that by its terms must be fulfilled to the satisfaction of
a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05                      Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent.


9.06                      Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders

 
 
 
51

--------------------------------------------------------------------------------

 

and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


9.07                      Non-Reliance on Administrative Agent and Other
Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08                      No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 
 
 
52

--------------------------------------------------------------------------------

 



9.09                      Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


    (a)           to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that
    are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuer and the
Administrative Agent
    (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents
    and counsel and all other amounts due the Lenders, the L/C Issuer and
the Administrative Agent under Sections 2.03(i) and (j), 2.08 and 10.04) allowed
in such judicial proceeding; and


    (b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


ARTICLE X


MISCELLANEOUS


10.01                      Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that


    (a)           no such amendment, waiver or consent shall:

 
 
 
53

--------------------------------------------------------------------------------

 



    (i)           extend or increase the Commitment of a Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such
Lender whose Commitment is being extended or increased (it being understood and
agreed that a waiver of any condition precedent set forth in Section 4.02 or of
any Default or a mandatory reduction in Commitments is not considered an
extension or increase in the Commitment of any Lender);


    (ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitment is to be reduced;


    (iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to (A) amend
the
definition of “Default Rate”, (B) to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate, (C) to waive the increase
in the Applicable Rate set forth in the last paragraph of the definition of
“Applicable Rate” and (D) to waive the Liquidity Premium for any Borrowing,
conversion
or continuation;


    (iv)           change Section 2.12 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each
Lender directly affected thereby;


    (v)           change any provision of this Section 10.01(a) or the
definition of “Required Lenders” without the written consent of each Lender
directly affected
thereby; or


    (vi)           release the Borrower from its obligations under the Loan
Documents without the written consent of each Lender; or


    (b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and


    (c)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement
or any other Loan Document;
 
provided, however, that notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender, (ii) each Lender is
entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iii) the Required Lenders shall determine whether or not
to

 
 
 
54

--------------------------------------------------------------------------------

 

 
        allow the Borrower to use cash collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders.


10.02                      Notices and Other Communications; Facsimile Copies.


    (a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


    (i)           if to the Borrower, the Administrative Agent or the L/C
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and


    (ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to
have been given when sent except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next
business day for the recipient).  Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such
subsection (b).


    (b)           Electronic Communications.  Notices and other communications
to the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or
the L/C Issuer pursuant to Article II if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article
by electronic communication.  The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 
 
 
55

--------------------------------------------------------------------------------

 



    (c)           Change of Address, Etc.  Each of the Borrower, the
Administrative Agent and the L/C Issuer may change its address, telecopier or
telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder
by notice to the Borrower, the Administrative Agent and the L/C Issuer.


    (d)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of a
Responsible Officer of the Borrower.  All telephonic notices to and other
telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.


10.03                      No Waiver; Cumulative Remedies.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


10.04                      Expenses; Indemnity; and Damage Waiver.


    (a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans or the Letters of Credit, including all such
reasonable out-of-pocket
 expenses incurred during any workout, restructuring or negotiations in respect
of the Loans or the Letters of Credit.


    (b)           Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer and each Related
 Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities
and related expenses (including the reasonable fees, charges and disbursements
of any outside counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of

 
 
 
56

--------------------------------------------------------------------------------

 

    the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor
    a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual
    or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower, or any Environmental Liability
related in any way to the Borrower,
    or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought
    by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto;  provided that such indemnity shall not, as to
any Indemnitee, be available to the
    extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the
    gross negligence or willful misconduct of such Indemnitee.


    (c)           Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid
by them to the Administrative Agent (or any sub-agent thereof), the L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or the L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for
the Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this subsection (c)
are subject to the provisions
of  Section 2.11(d).


    (d)           Waiver of Consequential Damages, Etc.


    (i)           To the fullest extent permitted by applicable law, the
Borrower shall not assert, and the Borrower hereby waives, any claim against any
Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the
proceeds thereof.


    (ii)           To the fullest extent permitted by applicable law, no
Indemnitee shall assert, and each Indemnitee hereby waives, any claim against
the Borrower, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the
proceeds thereof.


    (iii)           Neither the Borrower nor any Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents
or the transactions contemplated hereby or thereby.

 
 
 
57

--------------------------------------------------------------------------------

 

 


    (e)           Payments.  All amounts due under this Section shall be payable
not later than thirty (30) days after the Borrower’s receipt of an invoice
demanding such payment.


    (f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


10.05                      Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06                      Successors and Assigns.


    (a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto
    and thereto and their  respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or
    thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except
    (i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section
    or (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto
    shall be null and void).  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and
    assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the 
    Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


    (b)           Assignments by Lenders.  Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement and the
    other Loan Documents (including all or a portion of its Commitment and the
Loans (including for systems in connection with this Agreement or the other Loan
Documents or the
    transactions contemplated hereby or thereby. purpose of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that (i)
unless an Event of Default has occurred

 
 
 
58

--------------------------------------------------------------------------------

 

     has occurred and is continuing or the assignment is to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
assigning Lender shall have provided
    ten (10) days advance notice to the Borrower, (ii) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s
Commitment  and the Loans at the time
    owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this
    purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such
    assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the
    Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred
    and is continuing, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); (iii) each partial assignment shall be
made as an assignment of a
    proportionate part of all the assigning Lender’s Loans and Commitments, and
rights and obligations with respect thereto, assigned; (iv) any assignment of a
Commitment must be
    approved by the Administrative Agent and the L/C Issuer (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and (v) the
parties to each
    assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 and the Eligible Assignee, 
    if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  Subject to acceptance and recording thereof by
the Administrative Agent pursuant
    to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and,
    to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall,
     to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption
    covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of
   Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, the
Borrower (at its expense) shall
    execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this
    subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  
    The Borrower reserves the right to propose potential Eligible Assignees and
the Lenders agree to consider, in their sole discretion, the Borrower’s proposed
Eligible Assignees.


    (c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each
    Assignment and Assumption delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the
    Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower,
    the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this
    Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time
    to time upon reasonable prior notice.

 
 
 
59

--------------------------------------------------------------------------------

 



    (d)           Participations.  Any Lender may at any time, without the
consent of, or notice to, and without cost or expense to, the Borrower or the
Administrative Agent, sell participations
    to any Person (other than (i)  a natural person, (ii) the Borrower or any of
the Borrower’s Affiliates or (iii) any Person that is primarily in the business
of producing or transmitting electricity)
    (each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including
    such Lender’s participations in L/C Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely
    responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the other Lenders
and the L/C Issuer shall continue to deal
    solely and directly with such Lender in connection with such Lender’s rights
and obligations under this Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a
    participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement;
   provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in
    in clauses (i) through (vi) of  the Section 10.01(a) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the
    benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted
    by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.12 as though it were
    a Lender.


    (e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been
    entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  
    A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant
    and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.


    (f)           Certain Pledges.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to
    secure obligations of such  Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release
    such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


    (g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include
electronic signatures or  the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use
of a paper-based recordkeeping system, as the case  may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 
 
 
60

--------------------------------------------------------------------------------

 



    (h)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitments and
Loans pursuant to subsection  (b) above, Bank of America may, upon thirty days’
notice to the Borrower and the Lenders, resign as L/C Issuer.  In the event of
any such resignation
as L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
a successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C
Issuer.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  Upon the appointment of a successor L/C Issuer, (1) such
successor  shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and (2) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America
with respect to such Letters of Credit.


10.07                      Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto (such other party acknowledges that it is subject to
the confidentiality obligations hereunder with respect to such Information), (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or any of its businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower,
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.

 
 
 
61

--------------------------------------------------------------------------------

 



10.08                      Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C
Issuer, irrespective of whether or not such Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower are owed to a branch or office of such Lender
or the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


10.09                      Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10                      Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by a Responsible Officer and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 
 
 
62

--------------------------------------------------------------------------------

 



10.11                      Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12                      Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.13                      Replacement of Lenders.


If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:


    (a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);


    (b)           such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);


    (c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment
will result in a reduction in such compensation or payments thereafter; and


    (d)           such assignment does not conflict with applicable Laws.

 
 
 
63

--------------------------------------------------------------------------------

 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14                      Termination of Existing Spring Maturity Credit
Facility.


This Credit Agreement replaces the Spring Maturity Credit Agreement dated as of
May 17, 2006 (as amended from time to time, the “Existing Credit Agreement”)
among Borrower, the lenders identified therein and the Administrative
Agent.  All "Commitments" under, and as defined in, the Existing Credit
Agreement are permanently terminated on the date of this Credit Agreement.


10.15                      Governing Law; Jurisdiction; Etc.


    (a)           GOVERNING LAW.  EXCEPT FOR THOSE SECTIONS THAT SPECIFICALLY
REFERENCE A FEDERAL STATUTE OR REGULATION, THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
TENNESSEE.  THE FOREGOING NOTWITHSTANDING, TO THE EXTENT THE
FOLLOWING DEFENSES WOULD BE AVAILABLE TO THE BORROWER UNDER FEDERAL LAW, THEN
SUCH DEFENSES SHALL BE AVAILABLE TO THE BORROWER IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS: (i) NON-LIABILITY
FOR PUNITIVE DAMAGES, (ii) EXEMPTION FROM ANTI-TRUST
LAWS, (iii) THE BORROWER CANNOT BE CONTRACTUALLY BOUND BY REPRESENTATION OF AN
EMPLOYEE MADE WITHOUT ACTUAL AUTHORITY, (iv)
PRESUMPTION THAT GOVERNMENT OFFICIALS HAVE ACTED IN GOOD FAITH AND (v)
LIMITATION ON THE APPLICATION OF THE DOCTRINE OF EQUITABLE
ESTOPPEL TO THE GOVERNMENT.


    (b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDCTION OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF TENNESSEE OR ANY APPELLATE COURT TAKING APPEALS
THEREFROM FOR ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


    (c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
 SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


    (d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECCTON 10.02. 

 
 
 
64

--------------------------------------------------------------------------------

 

    NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.16                      Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.17                      USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined)  and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.   The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


10.18                      Statement of Borrower regarding the Bankruptcy Code
of the United States.


The Borrower takes the position that as a government agency the Borrower cannot
be a “debtor” under the Bankruptcy Code of the United States. The agreement of
the Borrower to include the Bankruptcy Code of the United States in the
definition of “Debtor Relief Laws” is not to be interpreted as a recognition,
acknowledgment or agreement by the Borrower of a contrary position.


10.19                      No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the services regarding
this Agreement provided by the Administrative Agent are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent is and has
been acting solely as a principal
 

 
 
 
65

--------------------------------------------------------------------------------

 

and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) the
Administrative Agent has no obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and the Administrative Agent has no obligation to disclose any
of such interests to the Borrower and its Affiliates.  To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


10.20                      TVA Related Provisions.


In connection with this Agreement each Lender agrees to comply with (i) the
Affirmative Action for Disabled Veterans and Veterans of the Vietnam-Era clause,
41 C.F.R. § 60-250.4, (ii) the Affirmative Action for Handicapped Workers
clause, 41 C.F.R. § 60-741.4, (iii) the Equal Opportunity clause, 41 C.F.R. §
60-1.4, and all amendments to these clauses and all applicable regulations,
rules, and orders issued thereunder. Each Lender that executes this Agreement,
and each Lender that becomes a party to this Agreement by execution of an
Assignment and Assumption, agrees that upon its execution of this Agreement or
such Assignment and Assumption, as applicable, it shall be deemed to have
executed the Certification for Contracts, Grants, Loans, and Cooperative
Agreements attached hereto Exhibit 10.20.


IN WITNESS WHEREOF, the parties hereto have caused this Spring Maturity Credit
Agreement to be duly executed as of the date first above written.


BORROWER:                                           TENNESSEE VALLEY AUTHORITY


By:           /s/ John M.
Hoskins                                                      
Name:                      John M. Hoskins
Title:                      Senior Vice President and Treasurer


ADMINISTRATIVE
AGENT:                                BANK OF AMERICA, N.A., as Administrative
Agent


By:           /s/ John M.
Hall                                                      
Name:                      John M. Hall
Title:                      Senior Vice President


LENDER:                                BANK OF AMERICA, N.A., as a Lender


By:           /s/ John. M.
Hall                                                      
Name:                      John M. Hall
Title:                      Senior Vice President

 
 
 
66

--------------------------------------------------------------------------------

 

Exhibit 2.02


FORM OF LOAN NOTICE


Date:  ___________, _____


To:           Bank of America, N.A., as Administrative Agent


Re:
Spring Maturity Credit Agreement (as amended, modified and supplemented from
time to time, the "Credit Agreement") dated as of March 26, 2009 among Tennessee
Valley Authority, a wholly owned corporate agency and instrumentality of the
United States of America (the "Borrower"), the Lenders from time to time party
thereto and Bank of America, N.A., as a Lender and as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests (select one):


  A Borrowing of Loans


  A conversion or continuation of Loans


1.           On __________ (a Business Day).


2.           In the amount of
$ __________                                           .


3.           Comprised of __________                                .
[Type of Loan requested]


4.           For LIBOR Rate Loans:  with an Interest Period of  __________ 
months.


With respect to any Borrowing or conversion or continuation requested herein,
the undersigned Borrower hereby represents and warrants that (i) in the case of
a Borrowing of Loans, such request complies with the requirements of the proviso
to the first sentence of Section 2.01 of the Credit Agreement and (ii) each of
the conditions set forth in Section 5.02 of the Credit Agreement have been
satisfied on and as of the date of such Borrowing or such conversion or
continuation.


TENNESSEE VALLEY AUTHORITY


By:                                                      
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

Exhibit 2.10


FORM OF NOTE


March 26, 2009


FOR VALUE RECEIVED, TENNESSEE VALLEY AUTHORITY, a wholly owned corporate agency
and instrumentality of the United States of America (the "Borrower"), hereby
promises to pay to _____________________ or registered assigns (the "Lender"),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under the Spring Maturity Credit Agreement, dated as of March
26, 2009 (as amended, modified and supplemented from time to time, the "Credit
Agreement") among the Borrower, the Lenders from time to time party thereto and
Bank of America, N.A., as a Lender and as Administrative Agent.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.  Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TENNESSEE.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date set
forth above.


TENNESSEE VALLEY AUTHORITY


By:                                                      
Name:
Title:

 

--------------------------------------------------------------------------------

 

Exhibit 10.07


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the "Assigned Interest").  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.           Assignor:                                    ______________________________


2.           Assignee:                                    ______________________________
    [and is an Affiliate/Approved Fund of [identify Lender]1]


3.           Borrower:                                    Tennessee Valley
Authority


4.           Agent:                                         Bank of America,
N.A., as the administrative agent
 
5.          Credit Agreement:                      Spring Maturity Credit
Agreement dated as of March 26, 2009 among Borrower, the Lenders parties thereto
and Bank of America, N.A., as the administrative agent






--------------------------------------------------------------------------------

 
1 Select as applicable.
 

 
 

--------------------------------------------------------------------------------

 





6.            Assigned
Interest:                                           ­­­­­­­­­­­­­­­­­­­­­­­­


Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
           





7.           Trade
Date:                                           ______________]


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:                                                      
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:                                                      
Name:
Title:

 
 

--------------------------------------------------------------------------------

 





[Consented to and]2 Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                                                      
Name:
Title:


[Consented to:]3


[BANK OF AMERICA, N.A., as L/C Issuer]


By:                                                      
Name:
Title:


TENNESSEE VALLEY AUTHORITY


By:                                                      
Name:
Title:



--------------------------------------------------------------------------------

 
2 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
 
3 To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1


                                                                         
   STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of
Tennessee.

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.20


Certification for Contracts, Grants, Loans, and Cooperative Agreements


The undersigned certifies, to the best of his or her knowledge and belief, that:


(1)  No federal appropriated funds have been paid or will be paid by or on
behalf of the undersigned to any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the awarding of any federal contract, the making of any federal grant, the
making of any federal loan, the entering into of any cooperative agreement, and
the extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.


(2)  If any funds other than federal appropriated funds have been paid or will
be paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, "Disclosure of Lobbying Activities," in accordance
with its instructions.


(3)  The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans, and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.


This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into.  Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by 31 U.S.C. l352.  Any person who fails to file the required
certification shall be subject to a civil penalty of not less than $10,000 and
not more than $100,000 for each such failure.
 
 
 

--------------------------------------------------------------------------------



